PER CURIAM.
We affirm as to the inclusion of victim injury points on appellant’s sentencing score-sheet, as appellant failed to make a contemporaneous objection to their inclusion. State v. Montague, 682 So.2d 1085 (Fla.1996). However, in resentencing appellant, the trial court failed to give the appellant credit for all of the time he had spent in prison on his original sentence. See Rivera v. State, 638 So.2d 148 (Fla. 4th DCA 1994).
We therefore remand to correct the sentence to grant appellant credit for all time served since the original sentencing. Appellant is not required to be present when the trial court corrects the sentence.
STONE, WARNER and POLEN, JJ„ concur.